Title: To Thomas Jefferson from Henry Dearborn, 8 June 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            War DepartmentJune  8. 1807
                        
                        I have the honor of proposing for your approbation the following appointments in the Army of the United States, Viz.
                  Page Lomax of Virginia to be appointed Second Lieutenant in the Regiment of Artillerist.
                  Samuel Harper & John. Brownlow of Virginia, Jesse White and John Wetzel of Tennessee, Michael Immell of Pensylvania, Seth Thompson of Ohio to be appointed Ensigns of Infantry
                  Accept Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                     
                        
                    